Citation Nr: 0212535	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  02-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
a result of exposure to Agent Orange.

(The issues of entitlement to service connection for post-
traumatic stress disorder, and entitlement to service 
connection for osteoarthritis and a prostate disorder, both 
claimed as a result of exposure to Agent Orange, will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2002, the veteran testified at a hearing in 
Boston, Massachusetts, before the undersigned.

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for post-
traumatic stress disorder, and entitlement to service 
connection for osteoarthritis and a prostate disorder, both 
claimed as a result of exposure to Agent Orange.  This 
development is pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing those issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for service 
connection for skin cancer.

2.  The veteran had service in Vietnam in 1969 and 1970.

3.  The veteran's skin cancer was not manifested in service, 
and no medical evidence has been presented of a nexus between 
the veteran's presumed exposure to Agent Orange in service 
and his skin cancer, diagnosed in 1999. 


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the October 2001 
SOC of the laws and regulations governing his claim.  This 
was sufficient for notification of the information and 
evidence necessary to substantiate the claim, and the veteran 
has been adequately informed as to the type of evidence that 
would help substantiate his claim.  The veteran provided 
testimony before the undersigned in February 2002; he did not 
reference any unobtained evidence that might aid his claim or 
that might be pertinent to the basis for the denial of this 
claim.  Absent the identity of additional records to obtain, 
VA was not obligated to inform the veteran who would obtain 
them.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a remand on the issue of entitlement to service 
connection for skin cancer would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110.  Regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

Prior to December 27, 2001, the law required that the veteran 
have a presumptive disease before exposure to herbicides was 
presumed.  See 38 U.S.C.A. § 1116(a)(3) (West 1991 & Supp. 
2002).

In December 2001, 38 U.S.C. § 1116 was amended and currently 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Public Law 107-103, 115 Stat. 976 (2001) (Dec. 27, 
2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The record establishes that the veteran served in Vietnam in 
1969 and 1970; the Board concludes that the veteran must be 
presumed to have been exposed to an herbicide agent during 
his Vietnam era service.  38 C.F.R. § 3.307 (2001).  

The veteran's service medical records show that the veteran 
had acne sores on his face, shoulders and back upon entry 
into service.  There is no indication of any skin cancer 
during service.  Private medical records dated in August 1999 
show diagnoses of basal cell carcinoma of the back, right 
arm, and chest.  

A VA dermatology examination was conducted in March 2000.  
The examiner noted the veteran's history of basal cell 
carcinoma and described several current skin cancers on both 
shoulders and the right forearm.  Addressing the probable 
etiology of the veteran's skin cancer, the examiner stated:

The type of skin cancers that patient 
develops is associated with chronic sun 
exposure, especially in people with fair 
skin complexion.  The lesions are not 
associated with exposure to Agent Orange, 
but it is likely that the patient while in 
service he may have had prolonged sun 
exposure for some other reasons, but a 
specific relation to Agent Orange to my 
knowledge has not been proven.  

The medical evidence of record does not demonstrate a nexus 
between the veteran's presumed exposure to Agent Orange in 
service and his skin cancer, diagnosed in 1999.  The VA 
examiner specifically discounted such a connection, and 
instead attributed such skin cancer to chronic sun exposure.  
(The Board notes that the examiner's speculation about the 
veteran's possible exposure to sun in Vietnam is equivocal, 
not based upon the evidence of record, and thus not probative 
of the issue of causation.)

While the veteran contends that his skin cancer is a result 
of exposure to herbicides during his Vietnam service, his lay 
testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In summary, no medical evidence has been presented of a nexus 
between the veteran's presumed exposure to Agent Orange in 
service and his skin cancer, diagnosed in 1999.  Accordingly, 
the Board concludes that entitlement to service connection 
for skin cancer, claimed as due to Agent Orange exposure, is 
not warranted.  There is no equipoise between the positive 
and negative evidence, therefore no reasonable doubt issue is 
raised.  38 C.F.R. § 3.102 (2001).


ORDER

Service connection for skin cancer, claimed as a result of 
exposure to Agent Orange, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

